SHARE TRANSFER AGREEMENT

Party A: Silverstrand International Holdings Limited

Party B: ZHANG Yu

Party C: Shenyang Maryland International Industry Co., Ltd.

Target Company A: Loyal Best Property Development Limited

Target Company B: Shenyang Hunnan Loyal Best Property Development Limited

Date: Nov.20, 2007

Beijing, China

1

--------------------------------------------------------------------------------



SHARE TRANSFER AGREEMENT

Party A: Silverstrand International Holdings Limited
Address: Suites A-C,20/F Neich Tower,128 Gloucester Road, Wan Chai, Hong Kong
Representative: FRANK JIANG
Title: Director

Party B: ZHANG Yu
ID Number: 420923198206110028
Address: No.150-10 Dongyi Road, Wuchang District, Wuhan China

Party C: Shenyang Maryland International Industry Co., Ltd.
Address: 25-26/F Block C, President Building,No.69 Heping North Street, Heping
District, Shenyang, Liaoning Province, China
Legal Representative: FRANK JIANG
Title: Chairman of Board of Directors

Target Company A: Loyal Best Property Development Limited
Address: Suites A-B,20/F Neich Tower,128 Gloucester Road, Wan Chai, Hong Kong
Representative: ZOU Liang
Title: Director

Target Company B: Shenyang Hunnan Loyal Best Property Development Limited
Address: No.9, Tiantan South Street, Hunnan New Zone, Shenyang, P.R.C Legal
Representative: LIN Zixing
Title: Chairman of Board of Directors

Whereas:

1.

Party A is a limited liability company in good standing, legally registered in
Hong Kong in accordance with the Hong Kong Business Registration Ordinance with
the registration number 925524.


2.

Party B is a citizen of P.R.C with complete capacity for civil rights and
capacity for civil conduct with ID number 420923198206110028.


3.

Party C is a Chinese company in good standing, legally registered in Shenyang
China in accordance with Corporate Law of China with the registration code Qi Du
Liao Shen Zong Zi No.11110372.


4.

Target Company A is a limited liability company in good standing, legally
registered in Hong Kong in accordance with the Hong Kong Business Registration
Ordinance with the registration number 1100013.


5.

Target Company B is a Chinese legal person in good standing, legally registered
in Shenyang China in accordance with Corporate Law of China with the
registration code

2

--------------------------------------------------------------------------------



Qi Du Liao Shen Zong Zi No.311000978 with the registered capital of
USD$29,990,000 and the contributed capital of USD$20,252,668.41.

6.

Party A is the only shareholder of Target Company A and holds its 100% shares.

7.

Target Company B is the wholly foreign owned enterprise registered in Shenyang
China by Target Company A that is the only shareholder of Target Company B and
holds its 100% shares.

8.

Target Company A won successful bid in public auction and obtained the land use
right of 262,019.8 sq.m of state-owned land No.D40/D41/D45/D46 selected for
mixed residential development with plan floor-area Ratio no more than 2.5
located in Hunnan New Zone central area. Target Company A designated Target
Company B as the owner of land use right of state-owned lands No.D40/D41/D45/D46
located in Hunnan New Zone central area.

9.

Party A agrees to transfer 100% shares of Target Company A held by it to Party
B, and Party B agrees to accept it from Party A.

10.

Party A agrees to transfer 100% shares of Target Company A held by it to Party
B, which will make Party B hold 100% shares of Target Company B indirectly.

11.

Party B has paid RMB 60,000,000.00 to Party C that is designated by Party A as
deposit on Nov.2, 2007 which Party A has received on Nov.5,2007. Party A has
confirmed the receipt of such deposit.

12.

Party C presents Letter of Guarantee to Party B on Nov.3, 2007 and shall
undertake irrevocable responsibilities of Share Transfer Agreement for Party A.

Party A, Party B, Party C, Target Company A and Target Company B sign this Share
Transfer Agreement on Nov.20, 2007 in Beijing China in the principle of fairness
reasonableness honesty and credibility through negotiation.

Article 1.     Definition

In this agreement, unless the context requires otherwise:

1.1

“Renminbi” and the sign “RMB” mean the lawful currency of the PRC.

1.2

“US Dollars” and the “USD” mean the lawful currency of the United States of
America.

1.3

“Spot Quotation” means the average price quotation of RMB to USD stated by the
People’s Bank of China on the transaction day.

1.4

“Consideration” means the amounts in RMB paid by Party B to Party A for shares,
including the deposit paid by Party B to Party A.

1.5

“Shares” mean the contributed registered capital, movable and immovable
property, tangible and intangible assets and obvious and potential shareholder
earnings brought by overflow of Target Company A and B invested by Party A in
accordance with the Law of Hong Kong and mainland.

3

--------------------------------------------------------------------------------



1.6

“Transferred Shares” means the 100% shares of Target Company A and 100% shares
of Target Company B, which shall be transferred to Party B by Party A according
to the terms and conditions of this Agreement.

1.7

“Designated Person” means the transferee or registrant whom Party B designates
to accept the shares of Target Company A and B in written consent.

1.8

“Modification Registration Day” means the day when Party A and Party B complete
the procedure to change the shareholder of Target Company A from Party A to
Party B or his designated Party in Hong Kong law firms.

1.9

“Signing Date” means the calendar date when Party A, Party B, Party C, Target
Company A and Target Company B sign this agreement on the first page.

1.10

“Effective Date” has the meaning ascribed to it under Article 15.

1.11

“Delivery Day” is Dec. 15, 2007 when related approval documents, certificate,
licenses, document of title, accounting book and all the property and land with
no other ownership are delivered to and accepted by Party B after Party A
completes the procedures of modification registration and file of Target Company
A and B under this Agreement.

1.12

“Management Account” means the unaudited accounting statements and audit report
of Target A and B made as of the delivery day, including Assets Statements,
Balance Sheet, Profit and Loss Statements and Cash Flow.

1.13

“Material Adverse Change” means any change or development which could cause
material adverse effect on assets, property, perspective and business of Target
A and B.

1.14

“Employees”mean all the formal or informal employees employed by Target Company
A and B, who signed the Employee Agreement or not.

1.15

“This Agreement” means this agreement, appendices to this agreement and other
documents attached to it in the consent of each Party.

1.16

The title of this Agreement is for easy reading which could not affect the
understanding or interpretation of this Agreement.

Article 2.     Share Transfer and Consideration

2.1

Both Party A and Party B hereto confirm that Party A agrees to transfer 100%
shares of Target Company A and 100% shares of Target Company B held by it to
Party B or his designated Party with written consent in the amount of RMB
360,000,000.00.

2.2

Party B agrees to pay RMB 360,000,000.00 for the 100% shares of Target Company A
and 100% shares of Target Company B held by Party A.

4

--------------------------------------------------------------------------------



Article 3.     Modification Registration of Transferred Shares

3.1

Both Party A and Party B hereto agree that within five working days after entry
into this Agreement, both Parties shall designate their representatives to go
through procedures of modification registration for share transfer of Target
Company A in Hong Kong law firm according to Hong Kong Business Registration
Ordinance, and transfer 100% shares of Target Company A held by Party A to Party
B or his designated Party, and change the shareholder of Target Company A from
Party A to Party B or his designated Party and the directors of Target Company A
from Party A designated person to Party B designated person.

3.2

Both Party A and Party B hereto agree that on the day when Party B holds 100%
shares of Target Company A which means he also holds 100% shares of Target
Company B, and Party B itself shall go through the procedure of modification
registration of Target Company B.

3.3

Both Party A and Party B agree that each Party shall bear half of the expenses
related to negotiation, preparation, entry and execution of this Agreement,
including but not limited to legal fees of Hong Kong Law Firm and charges of
Hong Kong Business Registration Office.

Article 4.     Payment of Consideration

4.1

Both Party A and Party B confirm that the Consideration described in Article 2
includes all the property, creditor’s right and liability listed in the
accounting book of Target Company A and B including payment for land use right
of lands No. D40/D41/D45/D46 which is land transfer fee and revenue charged by
the government, removal cost and deed tax, excluding urban facility fee and
costs for further development that shall be paid by Target Company B.

4.2

Both Party A and Party B confirm that the Consideration described in Article 2
includes all the tax and expenses related to the transaction of share transfer,
and each Party shall bear his own expenses except for the agreed in accordance
with the law and relative regulation of China.

4.3

Both Party A and Party B agree that the Consideration described in Article 2
shall be paid in the following method:

4.3.1.

Both Parties confirm that Party B has paid Party A RMB 60,000,000.00 as the
deposit, which could be deducted in the Consideration payment.

4.3.2

Both Parties agree that after Party B obtain the shares of Target Company A,
Party B shall make a lump-sum payment in USD equal to RMB 300,000,000.00 to the
account designated by Party A in Hong Kong on Dec. 15, 2007 which based on the
spot quotation stated by the People’s Bank of China on Dec. 15, 2007.

5

--------------------------------------------------------------------------------



Article 5.      Check and Adjustment of Consideration

5.1

On the delivery day, Party A, Party B and their authorized accountant and
auditor shall make an inventory of the assets of Target Company A and B as of
the delivery day.

5.2

Party A and Party B shall make joint efforts to make accounts of Target Company
A and B as of the delivery day after checking the assets as soon as possible in
accordance with the current laws, regulations, generally accepted accounting
policies and practice in mainland and Hong Kong as the appendix to this
Agreement. Unless the context requires otherwise, the Balance Sheet and Assets
Statements of accounts have binding force to both Parties, which could not
affect Party B’s right for claim and other relative rights based on laws and
this Agreement.

5.3

If the accounts of Target Company A and B show any loans, debts or payable
amounts including but not limited to land payment (expect the disclosed loan
from Huahai company ),deed tax and other expenses, Party A shall bear these
payment.

5.4

If the amount receivable in account has not been received yet on delivery day,
Party A shall deduct the amount not received as of the delivery day in the
Consideration paid by Party B.

5.5

Both Party A and Party B agree that Party A shall undertake the responsibility
to interests of loan disclosed or not, and all financial costs, salaries and
taxes disclosed or not before Nov. 30, 2007 of Target Company B.

5.6

Both Party A and Party B agree that Party B shall undertake the principal and
interest of loans disclosed and taxes after Nov.30, 2007 of Target Company B.

5.7

Both Party A and Party B agree that the total land transfer fee for Target
Company B to obtain the land use right of land No. D40, D41, D45 and D46 shall
be paid by Party A.

5.8

Both Party A and Party B agree that the payable deed tax arising from acquiring
the land use right of land No. D40, D41, D45 and D46 by Target Company B should
be undertaken and paid to Tax Organ under the name of Target Company B. by Party
A.

Article 6.     Codes of Conduct and Restriction Before Delivery Day

6.1

Party A shall make efforts to maintain Target Company A and B operate legally on
daily basis during the period from signing date till delivery day.

6.2

From the signing date till delivery day, Party A shall not conduct the following
actions to Target Company A and B (unless with the written consent of Party B):

6.2.1

Issue or agree to issue any bonds, increase or decrease registered assets,
transfer or agree to transfer any share equity to related Party or third Party,
modify any clauses of current investment and registered assets, acquire or agree
to acquire any share equity, or conduct any harmful actions to Company interest;

6

--------------------------------------------------------------------------------



6.2.2

Borrowing or financing in any method;

6.2.3

Enter into, cancel or terminate any contract or agreement in which Target
Company A or Target Company B as the creditor, beneficiary or borrower;

6.2.4

Set or allow to set any burden or pledge on share equity, property or assets of
Target Company A and B;

6.2.5

Increase or agree to increase the salaries, commissions or practical allowance
of directors, officials or employees, or grant loans, amounts or profit to such
people or their family members, or employ any officials or change clauses of
Employment Agreement;

6.2.6

Acquire or agree to acquire, sell or agree to sell any assets of Target Company
A and B;

6.2.7

Change or agree to change any clauses of financing arrangement or additional
financing arrangement.

6.2.8

Make any guarantee, pledge, mortgage, or security of any kind to others;

6.2.9

Terminate the effective insurance sheet or make it invalid or violate any
clause;

6.2.10

Compromise, settle or relieve any litigation, arbitration or requirement,
request or disputation, or the right of litigation and arbitration, except for
normal operation and interest protection (including victory right).

Article 7.      Employees in Target Company

7.1

Party A agrees to terminate or cancel the labors agreement (including cancel and
terminate the labor relationship in truth) with those employees who are not
willed to stay in the company by Target Company A and Target Company B after the
delivery day according to Party B’s requirement. Party A shall be responsible to
repay or pay all the payment including salary, bonus, allowance, compensation,
labor welfare, society insurance and so on to these employees pursuant to the
legal term.

7.2

Party A should make reasonable and acceptable arrangement to those employees
stated above approved by the governmental organ, the arrangement should meet the
requirement of relevant labor law, regulation and local government related labor
policy of Hong Kong and The People’s Republic of China.

7.3

For any labor disputation arbitration, litigation or compensation, remedy,
penalty and legal outcome and responsibility due to the labor agreement
cancellation or termination between employees and Target Company A and Target
Company B, Party A should be responsible to transact and undertake the relevant
responsibility; for any loss of Party B due to the reason stated above, Party A
should undertake the compensation responsibility.

7

--------------------------------------------------------------------------------



Article 8.     Debt Transaction of Target Company A and Target Company B

8.1

Both Party A and Party B confirm that the repaying responsibility of the loan
borrowed from Shenyang Huahai International Investment Co., Ltd. by Target
Company B shall be undertaken by Target Company B.

8.2

Both Party A and Party B confirm that Party A shall be responsible for
transacting, repaying and undertaking all the non-indicated debts and
operational risks and legal obligation of Target Company A and Target Company B
happened before the delivery day (including the delivery day).

8.3

Both Party A and Party B confirm that Party B shall be responsible for
transacting, repaying and undertaking all the debts and operational risks and
legal obligation of Target Company A and Target Company B happened after the
delivery day (including the delivery day).

8.4

Both Party A and Party B confirm that to understand the legal responsibility
before and after handing over the official seal and financial official seal of
Target Company A and Target Company B, both Party A and Party B agree to confirm
the official sealing of Target Company A shall prevail the signatures of each
while handing over the new official seal and financial official seal; the
original official seal and financial official seal of Target Company B shall be
transacted the cancellation and renew procedure by both Party A and Party B
together in Shenyang Public Security Bureau. The legal responsibility arise from
the original seal shall be undertaken by Party A, and the legal responsibility
arise from the renewed seal shall be undertaken by Target Company B.

Article 9.     Presentation and Guarantee

9.1

Presentation and Guarantee of Party A

9.1.1

Party A guarantees never provided any security, pledge, guarantee or set any
other rights with the share equity of Target Company A and Target Company B
held; Party A is the sole, legal and complete rights owner of the share equity
stated above; Party A is not involved in any ongoing arbitration nor litigation.

9.1.2

Party A has never provided any security, pledge, guarantee or set any other
rights with the land use rights of the land numbered D40/D41/D45/D46
respectively owned by Target Company B; Party A is not involved in any ongoing
arbitration nor litigation. Party A has guaranteed to provide the Business
Registration Certificate, Enterprise Business License, Tax Registration,
Enterprise Code Certificate, Approval Certificate, Bylaws, Board Resolution,
Seal, Financial Book, Accounting Report, all the contracts and agreement signed
with other parties, documentation, all the properties and any land not owned by
any other parties of Target Company A and Target Company B available to Party B
or a party designated by Party B on the delivery day.

9.1.3

Any disclosure, statement, announcement, guarantee and promises made by Party A
in the Agreement are true and correct, and without any misleading contents;
These disclose, statement, announcement, guarantee and promises shall be existed
and effective after the delivery day. If Party A recognizes any events not
applicable to any guarantee in this Agreement after signing this Agreement,
Party A must disclose the event in a written form and undertake the law
responsibility.

8

--------------------------------------------------------------------------------



9.1.4

Party A guarantees to complete the share transfer registration according to Hong
Kong registration regulation, and make the original copy of any related
certificate available to Party B in time.

9.1.5

Party A has the right to sign this Agreement; has the ability to satisfy the
regulation and requirement according to China Law; has the ability to undertake
the obligation and responsibility in this Agreement and carry out the
transaction.

9.1.6

Signing and carrying out this Agreement will not now and even in the future
breach or against either party or the bylaws of the Company, or cause the breach
in the bylaws; will not breach or against any lay or regulation applicable to
selling or transferring share equity; will not cause any effective significant
impact due to any illegal law procedures.

9.2

Presentation and Guarantee of Party B

9.2.1

Party B has complete civil right ability and civil action ability; promises to
have all the necessary approval, permission and authorization for acquiring the
signature and carrying out this Agreement; and guarantees this Agreement has
legal binding force to Party B.

9.2.2

Party B promises to pay the Consideration according to the article in this
Agreement; otherwise undertake the relevant legal responsibility itself.

9.2.3

Party B agrees to undertake the irrevocable binding responsibility of execution,
discharging and compensation.

Article 10.     Breaching

10.1

Each Party has together confirmed this Agreement signed by the legal
representatives or the authorized representatives of each Party has the binding
force to each Party.

10.2

If any Party in this Agreement breach, or fail to carry out, or incomplete to
carry out the articles in this Agreement, or breach any presentation, guarantee
or promises in this Agreement, it shall be seen as breaching, then the breaching
Party should pay an amount of RMB 60,000,000.00 to the other Party, and be
responsible for all the business loss due to the breaching.

10.3

If Party A fails to provide the documentation, all the properties and any land
of Target Company A and Target Company B to Party B or a party designated by
Party B, for every overdue day, Party A then should pay for an 0.05% of the
total amount of the Consideration as breaching penalty.

10.4

If Party A fails to transfer the share equity of Target Company A according to
the article in this Agreement to Party B or a party designated by Party B, for
every overdue day, Party A then should pay for an 0.05% of the total amount of
the Consideration as breaching penalty.

9

--------------------------------------------------------------------------------



10.5

If Party B fails to pay the Consideration according to the article in this
Agreement, for every overdue day, Party B then should pay for a 0.05% of the
total amount of the unpaid balance of the Consideration as breaching penalty.

10.6

If Party A fails to provide the land available or transfer the share equity, or
Party B fails to pay the Consideration according the article in this Agreement
for 10 days or longer, the Party then should undertake the breaching
responsibility according to Article 10.2.

Article 11.     Guarantee of Party C

11.1

Party C agrees to provide security for Party A in carrying out this Agreement;
Party B agrees Party C as the security provider for Party A in carrying out this
Agreement.

11.2

Party C guarantees as follows:

11.2.1

Target Company A is the legally founded according to Hong Kong Law and legally
represented by a legal representative, Party A holds 100% of the share equity,
the share equity is not set with any pledge, nor any security, nor any debt, nor
any limitation by any administrative organ, nor sealed up by any judicial organ
or arbitration organ, and nor involved in any disputation, litigation or
arbitration.

11.2.2

Target Company B invested by Target Company A is the legally founded according
to the Law of The People’s Republic of China and existed legally as a wholly
foreign owned enterprise, Target Company A holds 100% of the share equity of
Target Company B, the share equity is not set with any pledge, Target Company B
is not set with any security, nor having any other disclosure obligation except
the original loan from Shenyang Huahai International Investment Co., Ltd., nor
any limitation by any administrative organ, nor sealed up by any judicial organ
or arbitration organ, and nor involved in any disputation, litigation or
arbitration.

11.2.3

The land use right of the land No. D40/D41/D45/D46 located at Shenyang Hunnan
New Zone Central Zone is legally acquired via auction on Juanuary 26, 2007 by
Target Company A; Target Company B acquired the land use rights of the land
numbered D40/D41/D45/D46; Target Company B has completely pay the land use right
transfer fee or pay the land use right transfer fee on its will; Target Company
B is the sole legal owner of the land use; the land use right is not set with
any pledge nor any limitation by any administrative organ, nor sealed up by any
judicial organ or arbitration organ.

11.3

Responsibility

The responsibility of Party C is the irrevocable binding guarantee.

10

--------------------------------------------------------------------------------



11.4

Scope

Party C confirms that the guarantee scope includes the Consideration of RMB
360,000,000.00 and interest, breaching penalty, damage compensation, includes
but not limited in security fee, arbitration application fee, appraisal fee,
declaration fee, auction fee, transaction fee, attorney fee, travel expense, and
the entire expense for Party B to carry out the creditor’s rights.

11.5

Term

Party C confirms the term of guarantee in this Agreement is two years since this
Agreement comes to effect.

Article

12. Confidential

Unless there are other article or legal requirement regarding to this Agreement,
each Party should make most efforts to confident all the acquired business
documentation and file contents related to Target Company A and Target Company B
including but not limited in all the contents in this Agreement and any appendix
of this Agreement.

Article 13.     Force Majeure

13.1

The term “Force Majeure” means any incontrollable and unpredictable or
unavoidable even predicable situation happened after this Agreement is signed
causing any party unable to totally or partly execute this Agreement. “Force
Majeure” includes but not limited in nature disaster and war, law changing,
governmental action and other significant events or gusty events.

13.2

The law changing means Changes of law mentioned above mean that after signing
this agreement, any promulgation of new laws (including laws, administration
regulations, local regulation) or practice, revision, abolishment, changes in
practice of relative laws, which could make material responsibilities or rights
of influenced Party under such Agreement illegal or unnecessary.

13.3

If any “Force Majeure” event happens, any Party who is in trouble of executing
this Agreement should notice the other party in a shortest time and provide a
written report describing the details within 15 days since the “Force Majeure”
happens. The Party who is in trouble due to the “Force Majeure” should take all
the reasonable action to remove the “Force Majeure” impact and decrease the
losses of other Parties due to the “Force Majeure”. Each Party should consider
to cancel or postpone the execution of this Agreement according to the impact on
this Agreement due to the “Force Majeure”, or partly or entirely remit the
obligation of the Party who is in trouble due to the “Force Majeure” in this
Agreement.

Article 14.     Applicable Law and Disputation Solution

14.1

The signing, execution, terminating, cancellation, changing, effectiveness,
transacting and disputation solution are applicable to and dominated the law in
the People’s Republic of China.

11

--------------------------------------------------------------------------------



14.2

For any disputation related to this Agreement during the execution of this
Agreement, each Party in this Agreement shall seek the best and fastest solution
via negotiation; if the negotiation fails, any Party may apply for the
arbitration from Beijing China International Economic Trade Arbitration
Committee.

Article 15.     Miscellaneous

15.1

This Agreement, as the true manifestation of the guarantor, does not exist any
fraud, threat or misunderstanding. Each Party fully understands the contents,
implications and the accordingly legal consequences of this Agreement.

15.2

Each Party confirms that each authorized representative has been authorized by
their power organ of Board of Shareholders or Board of Directors to sign this
Agreement.

15.3

Any modification and supplement to this Agreement could come into effect with
the signature of authorized representative of each Party, which constitutes the
whole Agreement and prevails this Agreement.

15.4

This Agreement shall be effective after signed by each Party on the signing
date.

15.5

This Agreement is made in twelve originals with the same legal force.



Party A: Silverstrand International Holdings Limited

Legal Representative/Authorized Representative:FRANK JIANG

Party B: ZHANG Yu

Signature:

Party C: Shenyang Maryland International Industry Co., Ltd.

Legal Representative/Authorized Representative: FRANK JIANG

12

--------------------------------------------------------------------------------